Title: To James Madison from William Jones, [ca. 31 July 1814]
From: Jones, William
To: Madison, James


        
          [ca. 31 July 1814]
        
        Blocks and Iron work were under his entire direction with ample means of procuring. In Com. C. letter of the 8th July he mentions some little Iron work wanting for the Mohawk but does not intimate any detention on that account. The only cause of delay which then appeard arose from the

necessity of changing the Officers and crews on account of Captain Smiths absence. This with some final arrangements would (as he said require a few days).
        It would have been better to have assigned the real cause of delay.
      